         Case 2:18-cr-00072-AJS Document 192 Filed 02/24/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,
                                                             Criminal No. 18-072
                Plaintiff,                                   ELECTRONICALLY FILED

        v.

 DIOP FITZGERALD, et al.,

                Defendants.

                                      ORDER OF COURT

       Before the Court is Defendant’s motion for reconsideration (ECF 189) of this Court’s

prior Order (ECF 185) denying Defendant’s prior motion for compassionate release/reduced

sentence. ECF 178. The Government has filed a response in opposition to the motion for

reconsideration. ECF 191. The Court will DENY Defendant’s motion for reconsideration for

the reasons set forth below.

       As noted in this Court’s prior Order (ECF 185), on August 13, 2018, Defendant pled

guilty in accordance with his plea agreement with the Government to a lesser included offense at

Count One of the indictment brought against him. ECF 131-1. Specifically, Defendant pled

guilty to conspiracy to distribute and possess with intent to distribute 500 grams or more of

cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(ii), all in violation of 21 U.S.C.

§846. ECF 131 and ECF 133.

       Following his guilty plea, Defendant was sentenced by this Court to a 144-month term of

imprisonment, to be followed by an 8-year term of supervised release. ECF 174. Defendant was

remanded to the custody of the Bureau of Prisons (“BOP”) following the sentencing hearing, and

ultimately, the BOP assigned Defendant to the Federal Correctional Institute located in Loretto,



                                                     1
         Case 2:18-cr-00072-AJS Document 192 Filed 02/24/21 Page 2 of 5




Pennsylvania (“FCI Loretto”), consistent with his classification.

       Defendant filed a prior motion seeking an early, compassionate release from FCI

Loretto, arguing that his obesity, combined with his pre-diabetes diagnosis and his history of

high blood pressure placed him at risk for contracting COVID-19 while incarcerated. ECF 178.

After reviewing the Defendant’s prior motion and the Government’s response (ECF 184), this

Court denied Defendant’s motion finding that his alleged medical conditions do not rise to the

level of “extraordinary and compelling” standards necessary to reduce his term of imprisonment.

ECF 185.

       Defendant now requests that this Court reconsider its prior decision because he was not

afforded an opportunity to file a reply brief to the Government’s oppositional response. In

support of his request Defendant has supplied additional data concerning the number of COVID-

19 cases in the federal prison system, generally, and specifically, at the facility where he is

presently incarcerated – FCI Loretto. The Government notes that even if the data and statistical

information supplied by Defendant in ECF 187 and ECF 189 were true, as of February 23, 2021,

the BOP was reporting no COVID-19 infections amongst inmates and only 15 positive staff

members at FCI-Loretto. See https://www.bop.gov/coronavirus/ (last visited February 23, 2021).

       A motion for reconsideration such as the one filed by Defendant, here, may be filed in a

criminal case. United States v. Fiorelli, 337 F.3d 282, 286 (3d Cir. 2003). “The purpose of a

motion for reconsideration is to correct manifest errors of law or fact or to present newly

discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985).

Specifically, a motion for reconsideration is generally permitted only if: (1) there is an

intervening change in the controlling law; (2) new evidence becomes available that was not

previously available at the time the Court issued its decision; or (3) to correct clear errors of law



                                                      2
           Case 2:18-cr-00072-AJS Document 192 Filed 02/24/21 Page 3 of 5




 or fact or to prevent manifest injustice. See Howard Hess Dental, 602 F.3d at 251, citing Max’s

 Seafood Café by Lou Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

       “[M]otions for reconsideration should not be used to put forward arguments which the

 movant . . . could have made but neglected to make before judgment.” United States v. Jasin,

 292 F.Supp.2d 670, 677 (E.D. Pa. 2003) (internal quotation marks and alterations omitted)

 (quoting Reich v. Compton, 834 F.Supp.2d 753, 755 (E.D. Pa. 1993) rev’d in part and aff’d in

 part on other grounds, 57 F.3d 270 (3d Cir. 1995)). Nor should they “be used as a means to

 reargue matters already argued and disposed of or as an attempt to relitigate a point of

 disagreement between the Court and the litigant.” Donegan v. Livingston, 877 F.Supp.2d 212,

 226 (M.D. Pa. 2012) (quoting Ogden v. Keystone Residence, 226 F.Supp.2d 588, 606 (M.D. Pa.

 2002)).

       A court may not grant a motion for reconsideration when the motion simply restyles or

rehashes issues previously presented. Pahler v. City of Wilkes Barre, 207 F.Supp.2d 341, 355

(M.D. Pa. 2001); see also Carroll v. Manning, 414 Fed. Appx. 396, 398 (3d Cir. 2011)

(affirming denial of “motion for reconsideration and ‘petition’ in support thereof appears to

merely reiterate the allegations made in the . . . petition and does not set forth any basis justifying

reconsideration.”); and Grigorian v. Attorney General of U.S., 282 Fed. Appx. 180, 182 (3d Cir.

2008) (affirming denial of Motion to Reconsider because it “does nothing more than reiterate the

arguments underlying his motion to reinstate the appeal.”).

       A Motion for Reconsideration “addresses only factual and legal matters that the Court

may have overlooked . . . . It is improper on a motion for reconsideration to ask the Court to

rethink what [it] had already thought through rightly or wrongly.” Glendon Energy Co. v.

Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993) (internal citation and quotes



                                                      3
         Case 2:18-cr-00072-AJS Document 192 Filed 02/24/21 Page 4 of 5




omitted). Because federal courts have a strong interest in the finality of judgments, motions for

reconsideration should be granted sparingly. Rossi v. Schlarbaum, 600 F.Supp.2d 650, 670 (E.D.

Pa. 2009).

       Turning back to the instant case, Defendant is not arguing that there has been any sort of

intervening change in the controlling law, nor that this Court needs to correct a clear error of law

or fact or to prevent manifest injustice. Instead, Defendant presents “new evidence” in the form

of additional data concerning the number of COVID-19 cases in the federal prison system and

specifically, at the facility where he is presently incarcerated – FCI Loretto. However, in light

of the fact that as of yesterday, there were no confirmed COVID-19 cases among inmates at FCI-

Loretto, this Court is not persuaded to reconsider its prior decision.

       Moreover, and perhaps more importantly, the basis for the Court’s prior Order (ECF 185)

determined that Defendant’s medical conditions did not qualify him for the relief he sought. As

explained in its Order, Defendant’s non-terminal medical conditions did not qualify as

“extraordinary and compelling” because Defendant was not “suffering from a

serious physical or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” Id. Because there is no new evidence that Defendant’s

medical conditions have changed or any way worsened, the rationale for the Court’s denial of

Defendant’s initial motion remains unchanged and thus, not subject to reconsideration.

Defendant’s instant Motion for Reconsideration (ECF 189) is, therefore, DENIED.




                                                      4
       Case 2:18-cr-00072-AJS Document 192 Filed 02/24/21 Page 5 of 5




                          SO ORDERED, this 24th day of February, 2021.

                                        s/ Arthur J. Schwab
                                        Arthur J. Schwab
                                        United States District Judge



cc:   All ECF Registered Counsel of Record
      and
      Diop Fitzgerald # 30162068
      FCI Loretto
      Federal Correctional Institution
      P.O. Box 1000
      Cresson, PA 16630




                                              5
